KRAFT, District Judge.
Plaintiff brought' this action under Federal Employers’ Liability, 45 U.S. C.A. § 51 et seq., and Safety Appliance Acts, 45 U.S.C.A. § 1 et seq., for damages for injuries allegedly suffered by him on April 11,1959. He was examined by two of defendant’s doctors on April 13, 1959. He was discharged June 5, 1959 for failure to return to duty. Plaintiff has otherwise been treated by his own physicians. Defendant has moved under F.R.Civ.P. 34, 28 U.S.C.A., for the production, for inspection and copying, of all reports received by plaintiff of medical examinations or treatments for the injuries allegedly suffered on April 11 and for.an order requiring plaintiff to authorize defendant to inspect and copy hospital records relating to the admission, examination, treatment and discharge of the plaintiff for the same injuries.
Defendant has offered to furnish plaintiff authentic copies of all medical reports received by defendant from its doctors relating to the plaintiff’s alleged injuries of April 11, but plaintiff has refused the proffered interchange. We conclude that defendant’s motion should be granted. Gordon v. Pennsylvania Railroad Co., D. C., 5 F.R.D. 510; Currie v. Moore-McCormack Lines, Inc., D.C., 23 F.R.D. 660.